Title: To James Madison from John Madison, 12 October 1808
From: Madison, John
To: Madison, James



Dear Uncle,
Madison 12th. Octr. 1808

I arrived in this neighbourhood on the 30th. of September, a few hours after you had set out for Washington.  My health is considerably improved by my visit to the springs.  Some very dangerous and alarming symptoms have entire disappeared and I flatter myself I am gradually regaining my former state of good health.  But to insure this desirable end requirs more than I am capable, perhaps of performing.  It requirs a sea voyage or a residence to the South during the winter months.  Either of these remedies are earnestly recommended by physicans, and supposed to be equally efficacious.  The situation in which the United States stands with relation to the powers of Europe, renders a sea voyage, unless under peculiar circumstances, entirely impossible, and the restrictions on our commerce make it extremely difficult, if not impossible to obtain the means which would enable me to spend the winter to the South.  Under these circumstances I am induced to avail myself of your situation to endeavor to obtain an employment which will enable me to comply with one of the prescriptions.  I do not desire an office of profit or emolument.  I do not wish to be placed in a situation which would excite the least censure or complaint  I am well aware of the delicacy of your situation and your unwillingness to bestow favors where there is the least room to charge an undue partiality but I make the application from the hope there may be some office the appointment to which may not be liable to such a charge.  You should not have been troubled with this application had I not been compeled to it from necessity that necessity which arose from the scarcity of money.  My father has already expended more on me than, in justice to his other children, he ought to have done, and more than I could have desired.  To  him from any farther expence, especially at this particular time, is one of my greatest desires, and principle inducement in making the application.
Alfred continues very ill, but we hope not dangerously.  The rest of the family are well.  Give my compliments to my aunt.  Your nephew
John Madison
